Citation Nr: 0908933	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for retinopathy, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the 
bilateral upper and lower extremities, to include as 
secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for gynecomastia, 
right, treated by surgery.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral eye 
disability described as syneresis of vitreous (floater) 
(claimed as facial trauma/injury). 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to 
November 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in May 2007.  The 
Board notes that the issue of service connection for diabetes 
mellitus was originally on appeal, but has since been granted 
in a May 2008 rating decision.  The issue is therefore no 
longer in appellate status.

The issues of new and material evidence to reopen a claim for 
service connection for gynecomastia and for bilateral eye 
disability, and the issue of service connection for 
neuropathy of the bilateral upper and lower extremities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has no current medical diagnosis of 
retinopathy.  

2.  The Veteran's skin disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Retinopathy was neither incurred in nor aggravated by 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2007); 38 C.F.R. §§  3.159, 3.303 (2008).

2.  Skin disability was neither incurred in nor aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With regard to the issues addressed on the merits in the 
following decision, the record shows that through VCAA 
letters dated July 2004 and May 2007 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in July 2004 prior to the initial unfavorable 
decision in February 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the May 2007 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.   

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in April 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues addressed on the merits in this decision.

Analysis

The issues before the Board involves a claim of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Retinopathy 
 
Review of the overall evidence leads the Board to conclude 
that the Veteran does not currently have retinopathy.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.   In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where in-service incidents resulted in disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran's service treatment records are silent as to 
complaints, treatment, or diagnosis of retinopathy during 
service.  The Veteran's post-service treatment records are 
also silent as to complaints, treatment, or diagnosis of 
retinopathy.  

In August 2007, the Veteran attended a routine diabetic eye 
examination.  At that time, the examiner stated that the 
Veteran did not have diabetic retinopathy.   
 
The Veteran was afforded a VA eye examination in April 2008.  
The examiner clearly noted that no evidence of diabetic 
retinopathy was present.  The Veteran has failed to provide 
any medical opinion in support of a diagnosis of retinopathy.  
Without a current disability, the Veteran may not be service 
connected.  Thus, the Board finds the preponderance of the 
evidence is against the Veteran's claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for retinopathy must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Skin Disability 

In regards to the Veteran's claimed skin disability of the 
face and arms, service treatment records are silent as to 
complaints, treatment, or a diagnosis.  The report of 
November 1970 exit examination specifically shows that the 
Veteran's skin was clinically evaluated as normal.  

The first post-service complaint of a skin disability came in 
July 2004 when the Veteran complained of itching on his arms 
and face.  

In March 2005, the Veteran again complained of a rash on his 
face.  He stated that the rash had bothered him for about six 
years, placing the onset of the rash around 1999.  A month 
later in April 2005, the Veteran again was examined for a 
rash and stated that it had bothered him since 1989.  

The Veteran was afforded a VA examination in April 2008.  The 
examiner noted that the Veteran's rosacea was first noted in 
2004, many years after service.  The examiner opined that the 
Veteran's skin condition is less likely than not related to 
his military service.  

Importantly, no medical evidence has been presented to show a 
causal nexus between any aspect of the Veteran's active 
service and the claims for a skin disability.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised of the need to 
submit medical evidence demonstrating not only the presence 
of a skin disability, but also of a nexus or relationship 
between those conditions and service.  The Veteran has failed 
to do so.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the Veteran's skin disability to his active 
service.

The Board has considered whether the Veteran's diagnosed 
rosacea is related to herbicide exposure during his Vietnam 
service.  In this regard, applicable law provides that a 
veteran who, during active service, served during a certain 
time period in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116.  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an 
herbicide agent (such as Agent Orange) during active 
military, naval, or air service, certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda, shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service.  However, there is no medical evidence suggesting 
that the Veteran's skin disability falls within these 
presumptive provisions.  He has been diagnosed with rosacea 
which is not on the list of disorders under this regulation. 

Therefore, the Board must find that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for retinopathy is not 
warranted.  Entitlement to service connection for a skin 
disability is not warranted.  To that extent the appeal is 
denied.


REMAND

In May 2007, the Board remanded the issues of service 
connection for diabetes mellitus type II, retinopathy, 
neuropathy of the upper and lower extremities, and skin 
disability, and the issues of whether new and material 
evidence has been received to reopen claims for gynecomastia 
and bilateral eye disability.  In the remand, the Board 
required corrective VCAA notice to be sent to inform the 
Veteran that he must provide evidence showing that his 
gynecomastia of the right breast and syneresis of vitreous of 
the eyes are not constitutional or developmental 
abnormalities.  The Board also required VA examinations be 
provided for diabetes mellitus type II, retinopathy, 
neuropathy of the upper and lower extremities, and skin 
disability.  After completion of these requirements, the RO 
was instructed to review the expanded record to determine if 
the issues remaining on appeal may be granted and to furnish 
the Veteran with an appropriate supplemental statement of the 
case.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

The RO failed to comply with the May 2007 Board remand 
requiring the VCAA notice to comply with Kent v. Nicholson.  
The Board specifically required the RO to inform the Veteran 
that he must provide evidence showing that his gynecomastia 
of the right breast and syneresis of vitreous of the eyes are 
not constitutional or developmental abnormalities.  The RO 
did send a May 2007 VCAA notice to the Veteran, however it 
failed to include the required information. 

The RO also failed to address the issues of whether new and 
material evidence has been received to reopen claims for 
gynecomastia and bilateral eye disability in a subsequent 
supplemental statement of the case as required by the May 
2007 Board remand.  

With regard to the neuropathy issue, the Veteran did undergo 
VA examination in April 2008.  However, the examiner simply 
stated that the peripheral neuropathy is less likely as not 
related to diabetes (which has been service-connected).  
There is no supporting rationale for this opinion, nor does 
the opinion appear to address the possibility of aggravation 
by the service-connected diabetes.  At one point, the 
examiner suggests that clinical findings are not 
demonstrative of peripheral neuropathic changes, but the 
report cannot be read as clearly finding that the Veteran 
does not suffer from neuropathy.  The Board believes a more 
detailed examination report and opinion are necessary to 
allow for informed appellate review of this issue. 

As the May 2007 Board remand was not fully complied with, the 
Board finds that another remand is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should specifically include notice 
to the Veteran of the evidence necessary 
to substantiate his claims on appeal.  The 
Veteran should also be advised to submit 
any pertinent evidence in his possession.  
Importantly, the letter should include 
information as to what constitutes new and 
material evidence as well as an 
explanation of the evidence necessary to 
substantiate the element or elements 
required to establish the underlying claim 
that were found insufficient in the 
previous denials, and an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  
Specifically, the Veteran must be informed 
that he must provide evidence showing that 
his gynecomastia of the right breast and 
syneresis of vitreous of the eyes are not 
constitutional or developmental 
abnormalities.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).

2.  The Veteran should be scheduled for a 
VA neurological examination to ascertain 
the nature of the claimed neuropathy of 
the upper and lower extremities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should clearly report whether a 
medical diagnosis of neuropathy of the 
upper and/or lower extremities is 
warranted.  If so, the examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's neuropathy is caused by 
his service-connected diabetes?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's neuropathy has been 
aggravated by his service-connected 
diabetes?

The examiner should furnish a rationale 
for all opinions. 

3.  The RO should then review the expanded 
record and determine if the issues 
remaining on appeal may be granted.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


